     Case 7:19-mj-06055-MRG Document 1 Filed 06/27/19 Page 1 of 2
                                                        Q URIGINAL


             Special Assistant      ited States Attorney

Before:      THE HONORABLE MARTIN R. GOLDBERG
             United States Magistrate Judge
             Southern District of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

            -v -                                       Violation of

                                                       NYVATL 511(1) (a)
JONATHAN L. RILEY

                                                       COUNTY OF OFFENSE:
           Defendant                                   ORANGE

                                             -x


SOUTHISN DISTRICT OF NEW YORK, ss.:

     JASON GONZALEZ , being duly sworn , deposes and says
that he is a Court Liaison ass i gned to the Provost Marshal
Office , at the United States Military Academy , West Point ,
New York , and charges as follows :

                            COUNT ONE

       On or about April, 8 2019, at the United States
Military Academy, West Point, New York, within the special
maritime and territorial jurisdiction ot the United States,
in the Southern District of New York, Peter Bianchi, the
Defendant, unlawfully, knowingly and willfully operated a
motor vehicle upon a public road while knowing, or having
reason to know, that his license to operate such motor
vehicle in New York was suspended, revoked, or otherwise
withdrawn by the commissioner, to wit, the defendant was
observed operating his motor vehicle at Thayer Gate and an
inv estigation revealed that the defendant's state dri v er's
license had been suspended.

   (New York Vehicle and Traffic Law, Section 511(1) (a))
     Case 7:19-mj-06055-MRG Document 1 Filed 06/27/19 Page 2 of 2




The basis for the deponent's knowledge and for the
foregoing charges are, in part, as follows:

1.  I am Court Liaison, assigned to the Provost Marshal
Office, at the United States Military Academy, West Point,
New York, which is located in the Southern District of New
York.

2.  On or about April 8, 2019 at approximately 3:07 p.m . ,
MP Officer Pellegrino, was conducting Random Anti-Terrorism
Measures (RAMS) Thayer Gate when a blue Ford vehicle, being
driven by the defendant, was selected for a random vehicle
inspection.   A check on the defendant's driver's license,
revealed that his driver's license was suspended.

3. The defendant was issued a District Court Violation
Notice for operating a motor vehicle while license
suspended or revoked (DCVN number 6715986/SYl0) and was
released on his own recognizance.


WHEREFORE, deponent prays that the above-named defendant be
imprisoned or bailed, as the case may be.



                               GONZAL EZ
                               Liaison



Sworn to betore me this
27th da of June, 2019




United States   gi rate Judge
Southern District of New York
